IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-50,360-04


EX PARTE KIMBERLY LAGAYLE MCCARTHY





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS 
AND MOTION TO STAY THE EXECUTION
FROM CAUSE NO. F97-34795-V IN THE 292ND DISTRICT COURT
DALLAS COUNTY



Per Curiam.  KEASLER, J., did not participate.   ALCALA, J., would grant.



O R D E R


 On November 2002, a jury found applicant guilty of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set applicant's punishment at
death.  This Court affirmed applicant's conviction and sentence on direct appeal.  McCarthy
v. State, No. AP-74,590 (Tex. Crim. App. Sept. 22, 2004)(not designated for publication).
 This Court denied relief on applicant's initial post-conviction application for writ of
habeas corpus.  Ex parte McCarthy, No. WR-50,360-02 (Tex. Crim. App. September 12,
2007).  This Court dismissed applicant's first subsequent writ application.  Ex parte
McCarthy, No. WR-50,360-03 (Tex. Crim. App. March 27, 2013).  This Court dismissed
applicant's second subsequent writ application.  Ex parte McCarthy, No. WR-50,360-04
(Tex. Crim. App. June 24, 2013).  
	Applicant has now submitted a "Suggestion for Reconsideration on the Court's Own
Motion of Dismissal of Application for Post-Conviction Writ of Habeas Corpus."  She has
also submitted "Applicant's Motion for Stay of Execution in Light of Suggestion for
Reconsideration on the Court's Own Motion of Dismissal of Application for Post-Conviction
Writ of Habeas Corpus."  We decline applicant's invitation to reconsider our dismissal of her
second subsequent writ application, and we deny applicant's motion to stay her execution. 
	IT IS SO ORDERED THIS THE 25TH DAY OF JUNE, 2013.
Do Not Publish